Citation Nr: 0112656	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-16 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
disability of the right hand to include partial amputation of 
the right index and little fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and LS


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

The current appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for right hand neuropathy claimed as loss 
of use of the hand.

The RO adjudicated several other claims when it issued rating 
decisions in March and September 2000; however, the veteran 
has not filed a notice of disagreement with any of 
determinations.  Accordingly, the Board of Veterans' Appeals 
(Board) does not construe those determinations as part of the 
current appellate review.

The veteran provided oral testimony before the undersigned 
Member at a Video Conference hearing held in March 2001, a 
transcript of which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49,747v(1992)).  Therefore, for these reasons, among others 
noted below, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is the argument of the veteran that VA surgery during an 
admission in 1996, in addition to VA treatment in general, 
caused him his current right hand disability to include 
amputation of the right index and little fingers.  

The evidentiary record contains the clinical documentation 
referable to the September 1996 VA hospitalization for right 
hand surgery.  The record also contains a quantity of 
subsequently dated private treatment reports.  

However, the record is devoid of any competent medical 
opinion addressing any consequences of the September 1996 VA 
surgery on the right hand, or VA treatment in general, and 
whether such resulted in additional disability of the right 
hand.

The Board notes that the veteran's claim for compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 was 
filed in December 1998, after October 1, 1997, the effective 
date of the revised criteria, which include the requirement 
of fault, requiring that additional disability be the result 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current nature, extent of severity, and 
etiology of any right hand disorder(s) 
which may be present, and whether any are 
related to VA surgery in September 1996, 
and treatment in general.

The examiner must be requested to address 
the following medical issues:

(a) What are the veteran's right hand 
disorders?

(b) Are any of the right hand disorders 
found on examination related to VA 
surgery in September 1996 and/or VA 
treatment in general, such as to involve 
additional disability the result of 
carelessness, negligence, lack of proper 
skill, error in judgment or similar fault 
on the part of VA in furnishing care, or 
an event not reasonably foreseeable?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for disability of the 
right hand to include partial amputation 
of the right index and little fingers.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim for 
compensation benefits pursuant to the criteria of 38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

